DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/21 has been entered.
 
Response to Amendment
	Claims 1, 22, 24, 26, 28, and 30-42 are currently pending.  Claims 2-21, 23, 25, 27, and 29 are cancelled.  The amended claims do overcome the previously stated 102 and 103 rejections.  However, upon further consideration, claims 1, 22, 24, 26, 28, and 30-42 are rejected under the following new 103 rejections.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 22, 24, 26, 28, 30-33, and 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Meadows et al (US 5326656) in view of Eidler et al (US 5308718), and further in view of Xie (US 2013/0115505).  
Regarding claims 1, 24, 26, 28, 30-32, 38, 39, and 41, Meadows et al discloses a bipolar battery (battery assembly) comprising: 
a stack of a plurality of electrode plates comprising:
one or more bipolar electrodes (bipolar plates) comprising a septum plate “2” (substrate) having an active material “24” (anode / cathode) is on one surface and an active material “26” (cathode / anode) is on an opposing surface;
a first monopolar electrode (first monopolar plate) having an end wall “44” (first substrate) with a [plate “2” + pasted side “26” + unpasted side “27”] (cathode) on one surface of the end wall and located at an end of the stack; and
a second monopolar electrode (second monopolar plate) having an end wall “44 (second substrate) with a [plate “2” + pasted side “26” + unpasted side “27”] (anode) on one surface of the end wall and located at an opposing end of the stack;
b)   a liquid electrolyte located between each pair of the active materials (electrodes), wherein the liquid electrolyte functions with an anode and cathode pair to form one or more electrochemical cells;
one or more separators “58” located between the anode and the cathode of the one or more electrochemical cells; and wherein the first substrate and the second substrate each include a plurality of ribs “48” (internal reinforcement structure) integrated into the first substrate and the second substrate; 

wherein the plurality of ribs of the first end wall is molded into the first end wall and the plurality of ribs of the second end wall is molded into the second end wall, wherein the plurality of ribs of both the first end wall and the second end wall includes a plurality of rib structures which form an intersecting pattern, wherein the plurality of ribs project away from the first end wall and the second end wall away from the one or more bipolar plates; 
wherein the first end wall and the second end wall are opposing end plates of the bipolar battery and the bipolar battery is free of end plates which are not the electrode plates; and
wherein the plurality of ribs stiffen the end walls and prevent bulging thereof which inherently reinforce the plurality of electrodes during both a charge cycle and a discharge cycle, wherein the charge cycle includes vacuum-filling the battery with the liquid electrolyte (col. 3, lines 30-32, col. 4, lines 20-41, 56-64 and Figs. 6 and 14). 
	However, Meadows et al does not expressly teach a battery assembly that includes one or more openings in each of the one or more bipolar plates, the first monopolar plate, the second monopolar plate, and the one or more separators which are aligned with each other in a transverse; wherein one or more channels extend transversely through and are integrated into the one or more stacks of the plurality of electrode plates, and pass through the liquid electrolyte within the electrochemical cell (claims 1 and 38); wherein one or more posts are located in at least one of the one or more channels and extend from the first monopolar plate to the second monopolar plate 
	Eidler et al also discloses one or more openings “20", “35”, “40", “45" in each of the one or more bipolar plates “1147 the first end plate (first monopolar plate), the second end plate (second monopolar plate), and the separators that are aligned with each other in a transverse direction to form one or more channels; wherein the one or more openings include a duct “45” that facilitates passage of aqueous anolyte and catholyte (liquid electrolyte) and passes through the liquid electrolyte, and wherein the duct in the separators inherently have vent holes which communicate between the channels and the electrochemical cells; wherein one or more of the plurality of ribs intersect with the one or more opening (col. 3, lines 42-49 and Fig. 1); wherein the one or more ducts “40” & “45” (posts) that are located in one or more of the channels and extend from the first end plate to the second end plate; wherein the one or more ducts have on each end an overlapping portion (not labeled) which engages the outside surfaces of the first monopolar plate “152” and the second monopolar plate “152”, wherein the overlapping portion inherently applies pressure onto the outside surfaces (Figs. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Meadows bipolar battery to include one or more openings in each of the one or more bipolar plates, the first monopolar plate, the second monopolar plate, and the one or more 
However, Meadows et al as modified by Eidler et al does not expressly teach one or more inserts molded therein which are aligned and interlocked to form one or more channels, the one or more inserts prevent leakage of the liquid electrolyte into the one or more channels (claim 1); wherein one or more of the plurality of rib structures intersect, merge, or both with the one or more openings, one or more inserts within the one or more openings, or both of the first monopolar plate and the second monopolar (claim 28); wherein the one or more openings of the one or more separators also include the one or more inserts which align and interlock with other of the one or more inserts, and at least one of the one or more inserts in the separators have vent holes which communicate between the one or more channels and the one or more electrochemical cells (claim 30); one or more channels which pass through active material of the anodes and the cathodes of the plurality of electrode plates (claim 38); one or 
Xie teaches the concept of forming a plurality of bushing tubes “110” (inserts) that are generally aligned with each other to form a continuous channel, wherein the channels pass through the active material of the anodes and the cathodes of the plurality of electrode plates; wherein the bushing tubes form a leakproof seal that prevents leakage of the electrolyte into the channels ([0027],[0029]) and Fig. 2 and 5). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Meadows/Eidler bipolar battery to include one or more openings of the one or more separators also include the one or more inserts which align and interlock with other of the one or more inserts, and at least one of the one or more inserts in the separators have vent holes which communicate between the one or more channels and the one or more electrochemical cells and passes through active material of the anodes and the cathodes of the plurality of electrode plates in order to form a leakproof channel that simplifies the alignment of each of the battery cells with the ducts without the complexity of an external manifold.  In addition, a plurality of rib structures that intersect, merge, or both with the one or more openings, one or more inserts 
Regarding claims 22 and 40, Meadows et al also discloses end walls (first substrate and second substrate) that are formed of thermoplastic or thermoset plastic (col. 4, lines 57-58).
	Regarding claims 33, 35, and 42, Meadows et al also discloses first monopolar electrode (“44”, “6”, “2”, “26”, “27”, and “30”) that is attached about a periphery and an inner surface within the periphery to one of the bipolar electrodes which is adjacent to the first monopolar electrode; and wherein the second monopolar electrode (“44”, “6”, “2”, “26”, “27”, and “30”) that is attached about a periphery and an inner surface within the periphery to one of the bipolar electrodes which is adjacent to the second monopolar electrode; wherein the periphery of the first monopolar electrode and the periphery of the second monopolar electrode are interlocked with one or more shoulders “14a” & “14b” (raised edges) of one or more of the bipolar electrodes (col. 3, lines 54-62 and Fig. 14).  
	Regarding claims 36 and 37, since the Meadows end walls are stiffened to prevent bulging, the Office takes the position that the Meadows first end wall and second end wall are inherently capable of reinforcing the bipolar electrodes (bipolar plates / electrode plates) during an evacuation of about 5 psi to about 30 psi prior to filling with the liquid electrolyte such that the liquid electrolyte is able to be drawn into the one of more electrochemical cells.

34 is rejected under 35 U.S.C. 103 as being unpatentable over Meadows et al in view of Eidler et al and Xie as applied to claim 33 above, and further in view of Willson et al (US 2006/0003223).  
	However, Meadows et al as modified by Eidler et al and Xie does not expressly teach an inner surface within the periphery of the first monopolar plate that is heat-staked to one of the bipolar plates adjacent to the first monopolar plate; and wherein the inner surface within the periphery of the second monopolar plate that is heat-staked to one of the bipolar plates adjacent to the second monopolar plate.
	Willson et al teaches the concept of bonding components of a bipolar electrochemical cell with heat stakes ([0033]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Meadows/Eidler/Xie bipolar battery to include an inner surface within the periphery of the first monopolar plate that is heat-staked to one of the bipolar plates adjacent to the first monopolar plate; and wherein the inner surface within the periphery of the second monopolar plate that is heat-staked to one of the bipolar plates adjacent to the second monopolar plate in order to securely bond the plates together, thereby improving the seal between the plates. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 22, 24, 26, 28, and 30-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T. C./
Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729